               Case 2:20-cv-01323-RAJ-JRC Document 84 Filed 02/18/21 Page 1 of 2




                                                                                Hon. Richard A. Jones
 1
                                                                               Hon. J. Richard Creatura
 2

 3

 4

 5

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10
                                               AT SEATTLE

11    EL PAPEL, LLC, et al.,                           )
                                                       )   Civil Action No. 2:20-cv-01323-RAJ-JRC
12
                                 Plaintiffs,           )
13                                                     )
                                v.                     )
14                                                     )     STIPULATION OF VOLUNTARY
      ROBERT FERGUSON, in his official                 )       DISMISSAL OF PLAINTIFF
15
      capacity as Attorney General of the State of     )      KARVELL LI PURSUANT TO
16    Washington; JENNY A. DURKAN, in her              )          F.R.C.P. 41(a)(1)(A)(ii)
      official capacity as the Mayor of the City of    )
17    Seattle; and THE CITY OF SEATTLE, a              )
      municipal Corporation,                           )          Note on Motion Calendar:
18
                                                       )             February 18, 2021
19                               Defendants.           )
                                                       )
20

21

22             IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

23   respective counsel(s) that Plaintiff Karvell Li voluntarily dismisses all his claims in the above-

24   captioned action, without prejudice against Defendants pursuant to Federal Rule of Civil Procedure

25   41(a)(1)(A)(ii). This voluntary dismissal does not include claims raised by other Plaintiffs in this

26   action.

27

28
     Stip. Re Dismissal of Karvell Li - 1                                          Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                          255 South King Street, Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
             Case 2:20-cv-01323-RAJ-JRC Document 84 Filed 02/18/21 Page 2 of 2




     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
 1

 2            DATED: February 18, 2021.         Pacific Legal Foundation
                                                s/ ETHAN W. BLEVINS
 3                                              s/ BRIAN T. HODGES
                                                s/ KATHRYN D. VALOIS
 4
                                                Ethan W. Blevins
 5                                              Brian T. Hodges
                                                Kathryn D. Valois**
 6                                              ** Pro hac vice
 7
                                                Attorneys for Plaintiffs

 8            DATED: February 18, 2021.         Washington Attorney General’s Office
                                                s/ JEFFREY T. EVEN
 9                                              s/ ZACHARY P. JONES
10
                                                s/ BRIAN H. ROWE
                                                Jeffrey T. Even
11                                              Zachary P. Jones
                                                Brian H. Rowe
12

13                                              Attorneys for Defendant Robert Ferguson

14            DATED: February 18, 2021.         Seattle City Attorneys’ Office
                                                s/ ROGER D. WYNNE
15
                                                s/ JEFFREY S. WEBER
16                                              s/ ERICA R. FRANKLIN
                                                Roger D. Wynne
17                                              Jeffrey S. Weber
                                                Erica R. Franklin
18

19                                              Attorneys for Defendants Jenny Durkan,
                                                City of Seattle
20

21

22

23

24

25

26

27

28
     Stip. Re Dismissal of Karvell Li - 2                              Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                              255 South King Street, Suite 800
                                                                      Seattle, Washington 98104
                                                                                 (425) 576-0484
